EXHIBIT 21 Subsidiaries of American Electric Power Company, Inc. As of December 31, 2009 The voting stock of each company shown indented is owned by the company immediately above which is not indented to the same degree.Subsidiaries not indented are directly owned by American Electric Power Company, Inc. Name of Company Location of Incorporation Percentage of Voting Securities Owned by Immediate Parent American Electric Power Company, Inc. New York American Electric Power Service Corporation New York 100.0 AEP C&I Company, LLC Delaware 100.0 AEP Coal, Inc. Nevada 100.0 AEP Credit, Inc. Delaware 100.0 AEP Fiber Venture, LLC Virginia 100.0 AEP Generating Company Ohio 100.0 AEP Investments, Inc. Ohio 100.0 AEP Nonutility Funding LLC Delaware 100.0 AEP Power Marketing, Inc. Ohio 100.0 AEP Pro Serv, Inc. Ohio 100.0 AEP Resources, Inc. Ohio 100.0 AEP T&D Services, LLC Delaware 100.0 AEP Transmission Holding Company, LLC Delaware 100.0 AEP Utilities, Inc. Delaware 100.0 AEP Texas Central Company Texas 100.0 AEP Texas Central Transition Funding LLC Delaware 100.0 AEP Texas Central Transition Funding II LLC Delaware 100.0 AEP Texas North Company Texas 100.0 AEP Texas North Generation Company LLC Delaware 100.0 CSW Energy, Inc. Texas 100.0 CSW Energy Services, Inc. Delaware 100.0 Electric Transmission Texas, LLC Delaware 50.0 (a) AEP Utility Funding LLC Delaware 100.0 Appalachian Power Company Virginia 98.7 (b) Cedar Coal Co. West Virginia 100.0 Central Appalachian Coal Company West Virginia 100.0 Central Coal Company West Virginia 50.0 (c) Southern Appalachian Coal Company West Virginia 100.0 Columbus Southern Power Company Ohio 100.0 Conesville Coal Preparation Company Ohio 100.0 Ohio Valley Electric Corporation Ohio 4.3 (d) Indiana-Kentucky Electric Corporation Indiana 100.0 Franklin Real Estate Company Pennsylvania 100.0 Indiana Michigan Power Company Indiana 100.0 Blackhawk Coal Company Utah 100.0 Price River Coal Company Indiana 100.0 Kentucky Power Company Kentucky 100.0 Kingsport Power Company Virginia 100.0 Ohio Power Company Ohio 99.4 (e) Cardinal Operating Company Ohio 50.0 (f) Central Coal Company West Virginia 50.0 (c) OP Gavin, LLC Delaware 100.0 Ohio Valley Electric Corporation Ohio 39.2 (d) Indiana-Kentucky Electric Corporation Indiana 100.0 Power Tree Carbon Company, LLC Delaware 9.2 (g) Public Service Company of Oklahoma Oklahoma 99.4 (h) Southwestern Electric Power Company Delaware 99.4 (i) Dolet Hills Lignite Company, LLC Delaware 100.0 Oxbow Lignite Company, LLC Delaware 50.0 (j) Southwestern Arkansas Utilities Corporation Arkansas 100.0 SWEPCo Capital Trust I Delaware 100.0 The Arklahoma Corporation Arkansas 47.6 (k) Wheeling Power Company West Virginia 100.0 NOTES: (a) Owned 50% by AEP Utilities, Inc.; the other 50% is owned by a nonaffiliated company. (b) 13,499,500 shares of Common Stock, all owned by parent, have one vote each and 177,518 shares of Preferred Stock, all owned by the public, have one vote each. (c) Owned 50% by Appalachian Power Company and 50% by Ohio Power Company. (d) American Electric Power Company, Inc. and Columbus Southern Power Company own 39.2% and 4.3% of the stock, respectively, and the remaining 56.5% is owned by nonaffiliated companies. (e) 27,952,473 shares of Common Stock, all owned by parent, have one vote each and 166,264 shares of Preferred Stock, all owned by the public, have one vote each. (f) Ohio Power Company owns 50% of the Common Stock; the other 50% is owned by a nonaffiliated company. (g) The remaining 90.8% is owned by nonaffiliated companies. (h) 9,013,000 shares of Common Stock, all owned by parent, have one vote each and 52,577 shares of Preferred Stock, all owned by the public, have one vote each. (i) 7,536,640 shares of Common Stock, all owned by parent, have one vote each and 46,966 shares of Preferred Stock all owned by the public, have one vote each. (j) Southwestern Electric Power Company owns 50% of the Common Stock; the other 50% is owned by a nonaffiliated company. (k) Southwestern Electric Power Company owns 47.6% of the Common Stock; the other 52.4% is owned by nonaffiliated companies.
